Citation Nr: 1234446	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2006 decision that was adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The Board remanded this appeal in February 2011 and September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2006 Board remand instructions, the AMC/RO was instructed to attempt to obtain relevant low back private treatment records from the private Greater Southeast Community Hospital, dated since March 1977.  In May 2012, the AMC/RO requested the Veteran's treatment records from this facility and was informed of an inability to locate any records, in a June 2012 correspondence.  However, as highlighted in the August 2012 statement of the Veteran's service organization representative, the June 2012 response also requested the AMC/RO resubmit the request with additional indentifying information (i.e., dates of treatment, types of treatment, etc.) but the record does not reflect any such resubmission or further attempt to obtain the records.  As such, the Board finds there has not been adequate compliance with the September 2011 remand instructions and, having no discretion in matter, must remand the appeal for compliance with the remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order).

Additionally, the record suggests that the Veteran receives regular low back treatment; however, relevant VA treatment records dated since June 2012 are of record or available via the Virtual VA system.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Moreover, in light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination, with respect to his service connection claim for a low back disability.  See 38 C.F.R. § 4.16(a); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board must remand the appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his low back symptomatology, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO must contact the Veteran and undertake all appropriate efforts to attempt to obtain back related treatment and/or hospitalization records from Greater Southeast Community Hospital, Washington DC, dated since March 1977, including all available identifying information requested from the facility in the June 2012 response to the prior request.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's back condition, dated since June 2012.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of his claimed low back disability.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.  

The examiner should note all low back pathology found to be present, if any.  With regard to any diagnosed condition, the examiner should state the likelihood that the condition: 

(i) had its onset in service or within one year of separation;

(ii) is related to any period of military service, including parachute jump related trauma(s); 

(iii) was caused by any service-connected disability(ies), specifically including a right knee disability; and 

(iv) is at least in part aggravated by any service-connected disability(ies), specifically including a right knee disability.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, including the Veteran's account of symptomatology and any other evidence deemed pertinent.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

